Appeal by defendant from a judgment of conviction of the crimes of grand larceny in the first degree, grand larceny in the second degree and forgery in the third degree. Judgment of the County Court of Westchester County modified on the law by setting aside the judgment insofar as it convicts defendant of the crimes of grand larceny in the first degree under count No. 76 of the indictment, and grand larceny in the second degree under count No. 100 thereof, as to which there is insufficient evidence to support a conviction, and *901by dismissing said counts Hos. 76 and 100. As so modified, the judgment is unanimously affirmed. The sentence, accordingly, is modified by providing for conviction on twenty-seven counts of grand larceny in the first degree, other than count Ho. 1, and upon eleven counts of grand larceny in the second degree other than count Ho. 25. In all other respects the sentence is confirmed and approved. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Aldrich, JJ.